Citation Nr: 1032636	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in March 2005.  A transcript of that 
hearing is of record.  

In May 2006, the Board reopened the claim on appeal and remanded 
the issue for further development.  The appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC for additional development.  VA will notify the appellant if 
further action is required.


REMAND

In May 2006, the Board remanded the issue on appeal for further 
development to include a VA examination in order to determine the 
nature, extent and etiology of any hepatitis found on 
examination.  In accordance with the Board's remand instructions, 
the Veteran was examined in October 2007 by a VA 
gastroenterologist.  Unfortunately, the VA examiner failed to 
provide an opinion regarding the etiology of the Veteran's 
claimed hepatitis nor did the report contain evidence of any 
tests conducted to show the Veteran's symptomology.  As the 
October 2007 VA examination was found to be insufficient by the 
RO, the Veteran was scheduled for an additional examination to be 
held in March 2010.  A notation in the claims file demonstrates 
that the Veteran did not report for his examination.  

In his August 2010 written brief presentation, the Veteran, 
through his representative, indicated that he was not properly 
notified of his examination.  The Veteran further requested that 
he be afforded a new examination.  The Board notes that the 
Veteran has had a number of addresses and additionally notes that 
the claims file does not in fact contain evidence demonstrating 
that the Veteran was notified of his examination.  Because the 
Veteran has expressed a willingness to report for an examination, 
the Board will resolve the benefit of the doubt in the Veteran's 
favor, and allow him the opportunity to appear for the scheduled 
examination.  

The Veteran is informed that it is his responsibility to keep VA 
abreast of his current address, particularly during the process 
of seeking benefits from VA.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
verify the Veteran's present mailing 
address.  

2.  Take appropriate action to secure any 
records which have not been previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file.  If VA 
cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the Veteran of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.  After all identified post-service 
treatment records for the Veteran's 
hepatitis have been obtained and 
associated with his file, schedule the 
Veteran for a VA examination to determine 
the nature, extent and etiology of any 
hepatitis found on examination.  The 
claims folder and any additional 
evidence secured must be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report.  The examiner should 
review the record, including the service 
treatment records.  The examiner should 
also take into consideration the 
circumstances of the Veteran's service, 
namely that he served as a medic while on 
active duty.  Any indicated studies should 
be performed.  Based upon the examination 
results and a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability), or less likely than not 
(i.e., less than a 50-50 probability), 
that the Veteran's hepatitis is related to 
his active duty service.  A detailed 
rationale is requested for any opinion 
expressed by the examiner.

4.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown will 
have adverse effects on his claim, as this 
is a reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2009).

5.  After the above is completed, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

